DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Non-Final Rejection office action in response to application Serial No. 17/587,037 filed 01/28/2022 . Claims 1-20 have been examined and fully considered. 
Claims 1-20 are pending in Instant Application.
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/947,181, filed 07/22/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/01/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. (US 11,270,594). Although the claims at issue are not identical, they are not patentably distinct from each other because th
Claim 1 of the instant application, claims 1-2 and 5 of U.S. Patent No. (US 11,270,594) teaches
	A method, comprising: 
	receiving. by a device, flight data for an unmanned aerial vehicle (UAV),the flight data indicating a location of the UAV and an identifier that identifies the UAV: 	
	converting. by the device, the location of the UAV from a first location format to an automatic dependent surveillance-broadcast (ADS-B) location format. wherein the first location format comprises a global positioning satellite (GPS) coordinate format: 
	determining a Mode select (Mode S) identifier for the UAV based on the identifier that identifies the UAV. the Mode S identifier identifying at least one of an operator of the UAV or a type of the UAV. and wherein the Mode S identifier is associated with a plurality of UAVs: 	generating, by the device. ADS-B data based on the flight data of the UAV. the ADS- B data including the location of the UAV in the ADS-B location format and the Mode S identifier: and 	
	performing, by the device. an action associated with the ADS-B data.
Claim 2 of the instant application, claim 1 of U.S. Patent No. (US 11,270,594) teaches
	 wherein the first location format further comprises a National Marine Electronics Association (NMEA) location format.
Claim 3 of the instant application, claim 3 of U.S. Patent No. (US 11,270,594) teaches
	wherein determining the Mode S identifier comprises: 
	performing a lookup, in a data storage device and using the identifier that identifies the UAV, to identify an association between the identifier that identifies the UAV and the Mode S identifier.
Claim 4 of the instant application, claim 4 of U.S. Patent No. (US 11,270,594) teaches
  	wherein performing the action comprises: transmitting the ADS-B message.
Claim 5 of the instant application, claim 5 of U.S. Patent No. (US 11,270,594) teaches
 	wherein each of the plurality of UAVs associated with the Mode S address share the at least one of: 
	the operator of the UAV. or 
	the type of the UAV.
Claim 6 of the instant application, claim 6 of U.S. Patent No. (US 11,270,594) teaches	wherein performing the action comprises: causing an ADS-B broadcast antenna to broadcast at least a portion of the ADS-B data.
Claim 7 of the instant application, claim 7 of U.S. Patent No. (US 11,270,594) teaches
	wherein performing the action comprises: 
	encapsulating at least a portion of the ADS-B data in an internet protocol packet: and 	transmitting the internet protocol packet.
Claim 8 of the instant application, claims 8-9 and 12 of U.S. Patent No. (US 11,270,594) teaches
	A device, comprising: 
	one or more memories: and 
	one or more processors, communicatively coupled to the one or more memories, configured to: 
	receive flight data from an unmanned aerial vehicle (UAV), the flight data indicating a location of the UAV and an identifier that identifies the UAV: 
	convert the location of the UAV from a first location format to an automatic dependent surveillance-broadcast (ADS-B) location format. wherein the first location format comprises a global positioning satellite (GPS) coordinate format: 
	determine a Mode select (Mode S) identifier for the UAV based on the identifier that identifies the UAV, the Mode S identifier identifying at least one of an operator of the UAV or a type of the UAV, and wherein the Mode S identifier is associated with a plurality of UAVs: 
	generate ADS-B data based on the flight data of the UAV, the ADS-B data including the location of the UAV in the ADS-B location format and the Mode S identifier: and 
	perform an action associated with the ADS-B data.
Claim 9 of the instant application, claim 8 of U.S. Patent No. (US 11,270,594) teaches
	wherein the first location format further comprises a National Marine Electronics Association (NMEA) location format.
Clam 10 of the instant application, claim 10 of U.S. Patent No. (US 11,270,594) teaches
	wherein the one or more processors, when determining the Mode S identifier, are configured to: 
	perform a lookup, in a data storage device and using the identifier that identifies the UAV, to identify an association between the identifier that identifies the UAV and the Mode S identifier.
Claim 11 of the instant application claim 11 of U.S. Patent No. (US 11,270,594) teaches
	wherein the one or more processors, when performing the action. are configured to: transmit the ADS-B message.
Claim 12 of the instant application, claim 12 of U.S. Patent No. (US 11,270,594) teaches
	wherein each of the plurality of UAVs associated with the Mode S address share the at least one of: 
	the operator of the UAV, or 
	the type of the UAV.
Claim 13 of the instant application, claim 13 of U.S. Patent No. (US 11,270,594) teaches
	wherein the one or more processors:
	when performing the action are configured to: 
	cause an ADS-B broadcast antenna to broadcast at least a portion of the ADS-B data.
Claim 14 of the instant application, claim 14 of U.S. Patent No. (US 11,270,594) teaches 
	wherein the one or more processors, when performing the action. are configured to: encapsulate at least a portion of the ADS-B data in an internet protocol packet: and cause transmission of the internet protocol packet.
Claim 15 of the instant application, claims 15-16 and 19 of U.S. Patent No. (US 11,270,594) teaches
	A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
	one or more instructions that, when executed by one or more processors of a device. cause the device to: 
	receive flight data from an unmanned aerial vehicle (UAV), the flight data indicating a location of the UAV and an identifier that identifies the UAV: 
	convert the location of the UAV from a first location format to an automatic dependent surveillance-broadcast (ADS-B) location format. wherein the first location format comprises a global positioning satellite (GPS) coordinate format: 
	determine a Mode select (Mode S) identifier for the UAV based on the identifier that identifies the UAV, the Mode S identifier identifying at least one of an operator of the UAV or a type of the UAV, and wherein the Mode S identifier is associated with a plurality of UAVs: 
	generate ADS-B data based on the flight data of the UAV, the ADS-B data including the location of the UAV in the ADS-B location format and the Mode S identifier and 
	perform an action associated with the ADS-B data.
Claim 16 of the instant application, claim 8 of U.S. Patent No. (US 11,270,594) teaches 	wherein the first location format further comprises a National Marine Electronics Association (NMEA) location format.
Claim 17 of the instant application, claim 17 of U.S. Patent No. (US 11,270,594) teaches
	wherein the one or more instructions. that cause the device to determine the Mode S identifier, cause the device to: 
	perform a lookup, in a data storage device and using the identifier that identifies the UAV, to identify an association between the identifier that identifies the UAV and the Mode S identifier.
Claim 18 of the instant application, claim 18 of U.S. Patent No. (US 11,270,594) teaches
	wherein the one or more instructions that cause the device to perform an action associated with the ADS-B data, cause the device to: 
	encapsulate the ADS-B message in an internet protocol packet.
Claim 19 of the instant application, claim 19 of U.S. Patent No. (US 11,270,594) teaches
	wherein each of the plurality of UAVs associated with the Model S address share at least one of: 
	the operator of the UAV. or 
	the type of the UAV.
Claim 20 of the instant application, claim 20 of U.S. Patent No. (US 11,270,594) teaches	wherein the one or more instructions that cause the device to perform an action associated with the ADS-B data, cause the device to: 
	cause an ADS-B broadcast antenna to broadcast the portion of the ADS-B data.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
Claim(s) 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable once a terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                            

/JAMES M MCPHERSON/Examiner, Art Unit 3663